— • Motion by appellant for a stay pending appeal, granted on the following conditions: (a) that, commencing as of September 16, 1960, appellant shall pay to respondent the sum of $50 weekly on account of the alimony pendente lite; (b) that, within five days after entry of the order hereon, appellant shall pay $200 on account of the counsel fee; and (c) that appellant be ready to argue or submit the appeal on November 10, 1960. The appeal is ordered on the calendar for said date. On the court’s own motion, the appeal will be heard on the original papers and on typewritten briefs. The parties are directed to file six copies of their respective briefs and to serve one copy on each other. The appellant’s typewritten brief must be served and filed on or before November 1, 1960. Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.